CAMPBELL, Acting Chief Judge,
concurs specially.
Appellant, Cheryl Ann Morgan, challenges a post final judgment order in a dissolution of marriage proceeding that dismissed for lack of jurisdiction her motion for appointment of a receiver. The final judgment of dissolution, among other things, made an equitable distribution of marital property. An appeal from that final judgment was filed. During the pendency of the appeal, appellant sought the appointment of a receiver in order to protect the property interests that were the subject of the equitable distribution provided for in the final judgment. I believe that Florida Rule of Appellate Procedure 9.600 is broad enough to allow the trial court jurisdiction, during the pendency of an appeal, to consider the propriety of the appointment of a receiver to protect equitably distributed assets from dissipation during the appeal.
This is not a situation where the terms of the final judgment were in any way sought to be altered, but only a receiver sought to protect the assets as distributed in the final judgment. However, I agree with my colleagues that this case should be affirmed because a reversal at this point would afford appellant no further avenues of relief than she now possesses.